Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to application filed on 10/16/2019.
Status of claims
Claims 1-20 are pending. Claims 1, 3-14, 16 and 18-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during via email on 12/22/2021 by the applicant Ms. Lin Xiao. 

1. (Currently Amended) A method for processing an image, comprising:
in response to detecting an image capturing instruction, determining a security of an
application operation corresponding to the image capturing instruction; and

capturing an image corresponding to a determination result based on the determination result [[.]];
further comprising:
in response to detecting that the application operation corresponding to the image capturing instruction is a secure operation, controlling the camera component to capture a speckle image based on the image capturing instruction; controlling the camera component to capture an infrared image based on the image capturing instruction; acquiring a target image based on the speckle image; performing human face recognition based on the depth image and the infrared image under a secure execution environment; and sending a result of the human face recognition to a target application initiating the image capturing instruction, the result of the human face recognition being configured to indicate the target application to execute the application operation; and
in response to detecting that the application operation corresponding to the image capturing instruction is a non-secure operation, controlling the camera component to capture a speckle image based on the image capturing instruction; acquiring a depth image based on the speckle image; and sending the depth image to a target application initiating the image capturing instruction, the depth image being configured to indicate the target application to execute the application operation.

2. (Cancelled) 


3. (Currently Amended) The method of claim 1, wherein controlling the camera component to capture the speckle image based on the image capturing instruction comprises:

in response to detecting an interval between the timestamp and a target time point is less than an interval threshold, controlling the camera component to capture the speckle image based on the image capturing instruction, the target time point being configured to represent a time point when the image capturing instruction is detected.
4. (Original) The method of claim 3, further comprising:
in response to detecting that the application operation corresponding to the image capturing instruction is the secure operation and in response to detecting an interval between the timestamp and a target time point is less than an interval threshold, controlling the camera component to capture the infrared image based on the image capturing instruction.
5. (Currently Amended) The method of claim 1, wherein acquiring the depth image based on the speckle image comprises:
acquiring a reference image, the reference image being an image carrying reference depth information and obtained by calibration;
comparing the reference image with the speckle image to obtain offset information, the offset information being configured to represent a horizontal offset of a speckle of the speckle image relative to a corresponding speckle of the reference image; and
acquiring the depth image based on the offset information and the reference depth information.
6. 1, wherein performing the human face recognition based on the depth image and the infrared image under the secure execution environment comprises:
obtaining an execution environment located currently by an electronic device;
in response to detecting that the electronic device is currently in the secure execution environment, performing the human face recognition based on the depth image and the infrared image under the secure execution environment; and

7. (Currently Amended) The method of claim 1, wherein performing the human face recognition based on the depth image and the infrared image under the secure execution environment comprises:
obtaining a corrected depth image and a corrected infrared image by correcting the depth image and the infrared image under the secure execution environment; and
performing the human face recognition based on the corrected depth image and the corrected infrared image.
8. (Currently Amended) The method of claim 1, wherein sending the result of the human face recognition to the target application initiating the image capturing instruction comprises:
encrypting the result of the human face recognition to obtain an encrypted result, and sending the encrypted result to the target application initiating the image capturing instruction.
9. (Original) The method of claim 8, wherein encrypting the result of the human face recognition comprises:
obtaining a network security level of a network environment located currently by the electronic device; and
obtaining an encryption level based on the network security level and encrypting the result of the human face recognition based on the encryption level.
10. (Currently Amended) The method based on claim 1, wherein sending the depth image to the target application initiating the image capturing instruction comprises:
acquiring a corrected depth image by correcting the depth image and sending a corrected depth image to the target application initiating the image capturing instruction.
(Currently Amended) The method of claim 1, wherein sending the depth image to the target application initiating the image capturing instruction comprises:
obtaining an execution environment located currently by the electronic device;
in response to determining that the electronic device is currently in a non-secure execution environment, sending the depth image to the target application initiating the image capturing instruction under the non-secure execution environment; and
in response to detecting that the electronic device is currently in a secure execution environment, switching the execution environment of the electronic device from the secure execution environment to the non-secure execution environment, and sending the depth image to the target application initiating the image capturing instruction under the non-secure execution environment.
12. (Currently Amended) The method of claim 1, further comprising:
obtaining a network security level of a network environment located currently by the electronic device; and
in response to detecting that the network security level is less than a level threshold, encrypting the depth image to obtain an encrypted depth image; and
sending the encrypted depth image to the target application initiating the image capturing instruction.
13. (Original) The method of claim 12, encrypting the depth image comprises:
obtaining an encryption level based on the network security level, and encrypting the depth image based on the encryption level.

(Currently Amended) A non-transitory computer readable storage medium, having a computer program stored thereon, wherein, when the computer program is executed by a processor, a method for processing an image is executed, the method comprising:
in response to detecting an image capturing instruction, determining a security of an application operation corresponding to the image capturing instruction; and 
capturing an image corresponding to a determination result based on the determination result [[.]];
the method further comprising:
in response to detecting that the application operation corresponding to the image capturing instruction is a secure operation, controlling the camera component to capture a speckle image based on the image capturing instruction; controlling the camera component to capture an infrared image based on the image capturing instruction; acquiring a depth image based on the speckle image; performing human face recognition based on the depth image and the infrared image under a secure execution environment; and sending a result of the human face recognition to a target application initiating the image capturing instruction, the result of the human face recognition being configured to indicate the target application to execute the application operation; and
in response to detecting that the application operation corresponding to the image capturing instruction is a non-secure operation, controlling the camera component to capture a speckle image based on the image capturing instruction; acquiring a depth image based on the speckle image; and sending the depth image to a target application initiating the image capturing instruction, the depth image being configured to indicate the target application to execute the application operation.


15. (Cancelled)

16. (Currently Amended) An electronic device, comprising a memory and a processor, the memory having a computer readable instruction stored thereon, wherein, when the instruction is executed by the processor, the processor is configured to:
in response to detecting an image capturing instruction, determine a security of an application operation corresponding to the image capturing instruction; and 

capture an image corresponding to a determination result based on the determination result [[.]];
wherein the processor is further configured to:
in response to detecting that the application operation corresponding to the image capturing instruction is a secure operation, control the camera component to capture a speckle image based on the image capturing instruction; control the camera component to capture an infrared image based on the image capturing instruction; acquire a depth image based on the speckle image; perform human face recognition based on the depth image and the infrared image under a secure execution environment; and send a result of the human face recognition to a target application initiating the image capturing instruction, the result of the human face recognition being configured to indicate the target application to execute the application operation; and
in response to detecting that the application operation corresponding to the image capturing instruction is a non-secure operation, control the camera component to capture a speckle image based on the image capturing instruction; acquire a depth image based on the speckle image; and send the depth image to a target application initiating the image capturing instruction, the depth image being configured to indicate the target application to execute the application operation. 

17. (Cancelled)



(Currently Amended) The electronic device of claim 16, wherein the processor is configured to control the camera component to capture the speckle image based on the image capturing instruction by:
obtaining a timestamp carried in the image capturing instruction, the timestamp being configured to represent a time point when the image capturing instruction is initiated; and
in response to detecting an interval between the timestamp and a target time point is less than an interval threshold, controlling the camera component to capture the speckle image based on the image capturing instruction, the target time point being configured to represent a time point when the image capturing instruction is detected.
19. (Original) The electronic device of claim 18, wherein the processor is further configured to:
in response to detecting that the application operation corresponding to the image capturing instruction is the secure operation and in response to detecting an interval between the timestamp and a target time point is less than an interval threshold, control the camera component to capture the infrared image based on the image capturing instruction.
20. (Currently Amended) The electronic device of claim 16, wherein the processor is configured to acquire the depth image based on the speckle image by:
acquiring a reference image, the reference image being an image carrying reference depth information and obtained by calibration;
comparing the reference image with the speckle image to obtain offset information, the offset information being configured to represent a horizontal offset of a speckle of the speckle image relative to a corresponding speckle of the reference image; and
acquiring the depth image based on the offset information and the reference depth information.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20110025827 A1– Shpunt, which discloses mapping includes projecting a pattern of optical radiation onto an object. A first image of the pattern on the object is captured 

US 20180336399 A1– Gernoth, which discloses detecting user attention related to a device, and the use of camera sensors in detecting user attention to a display of the device.

US 20160178355 A1– GE, which discloses pattern recognition, human-computer interaction, 3D reconstruction and machine vision technology. More specifically, it relates to a depth sensing method, device and system based on symbols array plane structured light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491